Case 8:19-cv-00302-AG-KES Document 47 Filed 12/02/19 Page1lof1 Page ID #:497
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA -

CIVIL MINUTES — GENERAL

 

 

 

Case No. SACV 19-00302-AG(KESx) Date December 2, 2019
Title Pritish Vora v. Equifax Information Services, LLC et al
PRESENT:

HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

Melissa Kunig/Rolls Royce Paschal Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER STAYING ACTION PENDING FINAL
SETTLEMENT AND REMOVING CASE FROM ACTIVE CASELOAD

On December 2, 2019, counsel for Defendant filed a “Notice of Settlement”. The Court
hereby orders all proceedings in the case stayed pending final settlement.

It is further ordered that this action is removed from the Court's active caseload, subject
to the right, upon good cause shown, to reopen the action if settlement is not consummated.
Counsel shall file settlement documents and/or a dismissal with this Court by January 2, 2020.
The Court retains full jurisdiction over this action and this order shall not prejudice any party in
the action. All hearing dates and deadlines in this matter are ordered VACATED.

 

Initials of Deputy Clerk =mku/rrp

 

cc:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
